Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No.: 20-cv-3144

KATHERINE KOPP, an individual,

              Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, an Illinois corporation,

              Defendant.



                                       COMPLAINT


                                      INTRODUCTION

         1.   This is an action for bad faith breach of an insurance contract. On October 21,

2017, Plaintiff Katherine Kopp (“Plaintiff”) was involved in a motor vehicle accident.

Plaintiff suffered a knee injury that resulted in three surgeries, prolonged physical therapy,

and significant and continuing pain and suffering. The at-fault driver’s insurance carrier

settled for policy limits but Allstate Fire and Casualty Insurance Company (“Allstate”),

Plaintiff’s uninsured/under-insured motorist carrier, refused to pay anything. Allstate gave

only one reason for declining to pay anything to Plaintiff: “the Allstate insured would be fully

compensated under the tortfeasor settlement limits of $100,000.” Allstate made this

statement knowing that Plaintiff’s medical bills were more than double the at-fault driver’s

policy limits. Allstate’s denial of covered benefits was unreasonable and breached its

contract of insurance covering Plaintiff.



00058447. 1                                    1
 Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 2 of 7




                                         JURISDICTION

         2.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) in that the amount

in controversy exceeds $75,000.00, and Plaintiff and Allstate are citizens of different states.

         3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this District.

                                            PARTIES

         4.    Plaintiff is an individual who resides in the City and County of Denver, State of

Colorado.

         5.    Allstate is an Illinois corporation.

         6.    Allstate has a principal place of business at 2775 Sanders Road, Northbrook,

Illinois 60062.

         7.    Allstate may be served through the Colorado Division of Insurance, 1560

Broadway, Suite 850, Denver, Colorado 80202.

                                             FACTS

         8.    On or about October 21, 2017, Plaintiff was involved in a motor vehicle

accident.

         9.    At the time of the accident, Plaintiff was insured under Allstate Policy of

Insurance 987 061 582 (the “Policy”).

         10.   The Policy includes “Uninsured Motorists Insurance” with policy limits of

$250,000.00 per person and $500,000.00 per accident.

         11.   Under the Uninsured Motorists Insurance coverage part, Allstate must pay

damages that Plaintiff is legally entitled to recover from the owner or operator of an

“uninsured auto” because of bodily injury to Plaintiff.




00058447. 1                                     2
Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 3 of 7




         12.   An “uninsured auto” includes a motor vehicle that has liability insurance that

is less than the amount of damages that the insured person is entitled to recover for bodily

injury from the owner or operator of the motor vehicle.

         13.   This coverage part is referred to as “UM/UIM Coverage”.

         14.   As a result of the accident, Plaintiff experienced a 0.3 cm full-thickness

cartilage fissure within the central medial patellar facet with a 0.9 cm area of adjacent grade

3 cartilage fissuring.

         15.   After conservative treatment options failed, Plaintiff underwent three

separate surgeries to repair her knee.

         16.   Following her surgeries, Plaintiff underwent physical therapy.

         17.   Following one surgery, Plaintiff went to the emergency room.

         18.   Following her surgeries, Plaintiff has attended multiple follow-up

appointments with physicians.

         19.   Although these surgeries have improved the function of her knee, Plaintiff still

experiences pain and stiffness in her knee and a reduced quality of life.

         20.   The at-fault driver maintained a policy of insurance with liability limits of

$100,000.00.

         21.   The at-fault driver was the owner or operator of an “uninsured auto”.

         22.   With the consent of Allstate, Plaintiff agreed to settle with the at-fault driver

for the full amount of the at-fault driver’s policy limits.

         23.   Following Plaintiff’s settlement with the at-fault driver, Plaintiff provided

Allstate with evidence of medical expenses and other out-of-pocket damages totaling

approximately $230,259.54.

         24.   $230,259.54 is approximately the amount of economic damages that Plaintiff

has incurred as a result of the car accident.


00058447. 1                                      3
Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 4 of 7




         25.   Plaintiff’s total damages, both economic and non-economic, reasonably exceed

a total of $355,000.00 (the total of the at-fault, underinsured motorist, and medical payment

coverages at issue).

         26.   Plaintiff demanded that Allstate pay the policy limits of $250,000.00.

         27.   Despite Plaintiff’s economic damages exceeding the at-fault driver’s policy of

insurance limits of $100,000.00 by more than $100,000.00, Allstate refused to pay any

amount to Plaintiff.

         28.   The only reason that Allstate gave for denying payment of any amount to

Plaintiff is that Plaintiff was fully compensated under the tortfeasor settlement limits of

$100,000.”

         29.   Allstate did not deny Plaintiff’s claim on any other basis.

         30.   There was no other basis upon which to deny Plaintiff’s claim.

         31.   Allstate’s denial was a denial as to the amount of benefits and not a denial as

to the liability for benefits.

         32.   Plaintiff was not “fully compensated” under the tortfeasor settlement limits of

$100,000.00.

         33.   On information and belief, Allstate refused to pay any amount due and owing

under the UM/UIM coverage because Allstate is impermissibly taking into account collateral

sources to value and adjust Plaintiff’s claim.

         34.   On information and belief, Allstate is impermissibly discounting the amount of

damages incurred by Plaintiff by considering payments made by Plaintiff’s health insurance

carrier.

///

///

///


00058447. 1                                      4
Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 5 of 7




                                         COUNT I
                                    (Breach of Contract)
         35.   Plaintiff incorporates by reference all of the foregoing allegations as though

fully set forth herein.

         36.   Plaintiff was an insured person under the Policy.

         37.   Plaintiff was legally entitled to recover from the owner or operator of an

“uninsured auto” for “bodily injury” sustained by Plaintiff.

         38.   The “bodily injury” was caused by accident and arose out of the ownership,

maintenance or use of an uninsured auto.

         39.   Plaintiff was entitled to payment under the “Uninsured Motorists Insurance

Coverage” part of the Policy.

         40.   The Policy is a valid and binding obligation of Allstate.

         41.   Plaintiff has performed all conditions precedent to the enforcement of the

Policy. To the extent Plaintiff has not performed, such non-performance in excused.

         42.   Allstate has failed to perform under the Policy.

         43.   Allstate has breached the Policy.

         44.   Plaintiff is entitled to damages in an amount to be determined at trial by jury.

                                         COUNT II
                          (Bad Faith Breach of Insurance Contract)
         45.   Plaintiff incorporates by reference all of the foregoing allegations as though

fully set forth herein.

         46.   Allstate is a “person engaged in the business of insurance” as that term is used

by C.R.S. § 10-3-1115(a)(1).

         47.   Plaintiff is a “first party claimant” as that term is defined by C.R.S. § 10-3-

1115(1)(b).

         48.   Allstate has denied a claim for benefits owed to Plaintiff.


00058447. 1                                    5
Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 6 of 7




         49.   Allstate denied Plaintiff’s claim for benefits without a reasonable basis for

denying the benefits.

         50.   Plaintiff was entitled to payment of $250,000.00, which was the “covered

benefit” under the Policy.

         51.   Plaintiff is entitled to judgment equal to two times the amount of the covered

benefit. C.R.S. § 10-3-1116(1).

         52.   Plaintiff is entitled to her reasonable attorney fees and costs. C.R.S. § 10-3-

1116(1).

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Katherine Kopp prays for relief and judgment against Allstate

Fire and Casualty Insurance Company:

         A.    Awarding Plaintiff damages in for breach of contract in an amount to be

determined at trial;

         B.    Awarding Plaintiff two times the amount of her covered benefit under C.R.S. §

10-3-1116(1);

         C.    Awarding Plaintiff her reasonable attorney fees and costs under C.R.S. § 10-3-

1116(1);

         D.    Awarding Plaintiff pre-judgment and post-judgment interest as may be

allowed under the law; and

         E.    Awarding such other and further relief as the Court may deem just and proper.

                                       TRIAL BY JURY

                  Plaintiff is entitled to and hereby demands a trial by jury.




00058447. 1                                    6
Case 1:20-cv-03144-KLM Document 1 Filed 10/20/20 USDC Colorado Page 7 of 7




Dated: October 20, 2020

                                        Respectfully submitted,

                                        /s/ Daniel J. Vedra
                                        Daniel J. Vedra
                                        Vedra Law LLC
                                        1444 Blake Street
                                        Denver, CO 80202
                                        Phone: (303) 937-6540
                                        Fax: (303) 937-6547
                                        Email: dan@vedralaw.com




00058447. 1                         7
